Case 2:16-cv-06599-SJO-FFM Document 61-2 Filed 05/24/19 Page 1 of 2 Page ID #:723




                            Exhibit A
Case 2:16-cv-06599-SJO-FFM Document 61-2 Filed 05/24/19 Page 2 of 2 Page ID #:724


   From:            Tristan Jankowski
   To:              Brad Leimkuhler
   Cc:              Joe Manning; Michael Manning
   Subject:         2:16-cv-06599-SJO-FFM Guillermo Robles v. Dominos Pizza LLC- Stipulation to Amend Complaint
   Date:            Tuesday, May 14, 2019 2:31:57 PM
   Attachments:     First Amended Complaint-Robles v Dominos.pdf


   Brad,

   Please advise if you will stipulate to the filing of the attached amended complaint.

   Thank you.




   Tristan P. Jankowski, Esq.
   Attorney

   20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
   Tel: Office (949) 200-8755 • Direct (949) 478-5388 • Fax: (866) 843-8308
   tristanj@manninglawoffice.com
   www.ManningLawAPC.com

   PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications
   Privacy Act, 18 USC Sections 2510-2521, is privileged, confidential and protected from disclosure. If
   you have received this e-mail in error or are not the intended recipient, you may not use, copy or
   disclose this message or any information contained in or with it to anyone. Should this occur, please
   notify the sender by reply e-mail and delete the message in its entirety. The sender does not intend
   to waive and does not waive any privilege(s) or the confidentiality of the message(s) and/or
   attachment(s); (2) You do not become a client of Manning Law, APC or any of its attorneys unless
   you enter into a written agreement signed by you and Manning Law, APC. The agreement must also
   spell out the scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax,
   or email does not establish an attorney-client relationship with either Manning Law, APC or any of its
   attorneys. Thank you.
